                   UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

OMAR LYONS                                                NO. 05-543-1



                                       ORDER


       AND NOW, this 14th day of December, 2018, upon consideration of the Pro Se “Motion

to Dismiss” (Doc. #101), “Motion to Appoint Counsel” (Doc. #106), “Motion to Dismiss” (Doc.

#113), “Motion for Status Hearing” (Doc. #115) and “Motion for Revocation of Detention

Order” (Doc. #118) filed by Defendant Omar Lyons and for the reasons stated on the record

during the December 13, 2018 violation hearing, it is ORDERED that the Motions are DENIED

AS MOOT.


                                                          BY THE COURT:


                                                          S/MITCHELL S. GOLDBERG
                                                          MITCHELL S. GOLDBERG
                                                          United States District Judge
